PER CURIAM:
This claim was originally filed in the names of Lucian and Myrtle Craddock, but the testimony established that the vehicle, a 1981 Oldsmobile Cutlass, was titled in the name of Myrtle Craddock alone. The Court, on its own motion, amended the style to reflect the true owner of the vehicle.
On January 7, 1984, claimant was travelling south on Route 10 *159towards Logan, West Virginia, when she struck a pothole, damaging the right tires and rims of the vehicle in the amount of $224.62. Claimant testified that the hole was about 14 inches around and seven inches deep. She did not see the hole because it was full of water and stated she only travels Route 10 about once a year.
The State is neither an insurer nor a guarantor of the safety of travellers on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order for the claimant to prevail in a case like this, respondent must have had either actual or constructive notice of the defect in question. In this claim, there was no evidence of actual notice. However, the Court finds that in view of the size of the pothole, respondent should have known of its existence. Route 10 is a main road for travel between Huntington and Logan, and as a pothole of this size could not have developed overnight, respondent is charged with constructive notice of its existence. The Court, therefore, makes an award to the claimant in the amount of $224.62.
Award of $224.62.